         Case: 20-10424-BAH Doc #: 10 Filed: 05/21/20 Desc: Notice of Dismissal LBF 5005-4
                                           Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                                             District of New Hampshire
                                                  55 Pleasant Street
                                                      Room 200
                                             Concord, NH 03301−3941


In re:                                                                      Bk. No. 20−10424−BAH
                                                                            Chapter 7
Theresa Pearson
     Debtor




                                            NOTICE OF DISMISSAL
                                               (CONTINGENT)


On April 18, 2020, a Chapter 7 Voluntary Petition for Individuals was filed in this case (Doc. No. 1). As required by
Administrative Order 5005−4, the attorney filing the document is required to submit a Declaration regarding
Electronic Filing, LBF 5005−4 (the "Declaration"). It appears the Declaration was not submitted as required. The case
cannot be administered without said Declaration. Accordingly, this case shall be dismissed for failure to submit said
Declaration unless the Declaration is submitted on or before June 4, 2020.

Date: May 21, 2020                                                          Bonnie L. McAlary
                                                                            Clerk of Court
                                                                            By: /s/ G. Llewellyn
                                                                            Deputy Clerk

Form ntcdisdec−316
